Citation Nr: 0928788	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1961 to July 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO in Portland, Oregon 
currently has jurisdiction over the Veteran's claim.

Procedural history

In April 1989, the Veteran filed a claim seeking entitlement 
to service connection for a back injury.  His claim was 
denied in a June 1989 RO rating decision.  He was properly 
notified of that decision.  He did not file an appeal. 

In August 1995, the Veteran again filed a claim seeking 
entitlement to service connection for a back disability.  The 
RO in Oakland, California continued the previous denial of 
service connection in an April 1996 rating decision.  While 
the Veteran indicated his disagreement with that decision, he 
failed to file a VA form 9 or its equivalent and the decision 
became final.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Veteran attempted to reopen his previously-denied claim 
of entitlement to service connection for a back disability in 
December 2002.  In a May 2003 rating decision, the Los 
Angeles RO continued the denial of his claim.  The Veteran 
was timely notified of that decision.  He did not perfect an 
appeal. 

In May 2003, the Veteran attempted to reopen his claim of 
entitlement to service connection for a low back disability.  
His claim was denied in the above-mentioned January 2004 
rating decision.  The Veteran has perfected an appeal of that 
decision. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

In December 2008, the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement 
of the case which continued the denial of the claim was 
issued in May 2009 by the VA Appeals Management Center (AMC).  
The case is once again before the Board. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

In December 2008, the Board noted that the Veteran had not 
been provided notice of the grounds upon which his prior 
claim of entitlement to service connection for a lumbosacral 
strain had been denied.  The Board therefore remanded the 
claim so a corrective notice letter could be issued.  Special 
attention was to be provided to the decision of the United 
States Court of Appeals for Veterans Claims in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Kent in essence held that 
the Veterans Claims Assistance Act of 2000 (the VCAA) 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate that specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  

In December 2008, the RO in Huntington, West Virginia mailed 
the Veteran a VCAA notice letter which incorrectly stated 
that his claim was previously denied in January 2004 and that 
this decision was final.  As noted in the Introduction, and 
in the Board's December 2008 remand, the Veteran's previous 
final denial was in May 2003.  This appeal stems from the 
January 2004 rating decision cited by the letter.

More significantly, the December 2008 notice letter informed 
the Veteran that his claim was previously denied "because 
the evidence submitted was not new and material."  He was 
advised that any additionally submitted evidence should 
relate to this fact.  This notice does not inform the Veteran 
of the specific bases for the denial as required by the 
Court's decision in Kent.  Furthermore, the notice letter did 
not describe what evidence would be necessary to substantiate 
the specific element or elements that were found missing in 
the May 2003 rating decision.  Instead, the letter provided 
general notice of the type of evidence and information 
necessary to establish service connection. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AMC 
failed to comply with the Board's remand instructions, the 
case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should provide the Veteran with a 
notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.  

2.  If warranted by the evidentiary 
posture of the case, VBA should 
readjudicate the Veteran's claims.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




